                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION


UNITED STATES OF AMERICA,                           )
                                                    )
                          Plaintiff,                )
                                                    )
       vs.                                          )      No. 19-03157-02-CR-S-BP
                                                    )
ELIZABETH WALTERS-PETERSON,                         )
                                                    )
                          Defendant.                )


                       ACCEPTANCE OF PLEA OF GUILTY AND
                            ADJUDICATION OF GUILT


       Pursuant to the Report and Recommendation of the United States Magistrate Judge, to

which there has been no timely objection, the plea of guilty of the Defendant to Count Two of the

Second Superseding Indictment filed on November 13, 2019, is now Accepted and the Defendant

is Adjudged Guilty of such offense. Sentencing will be set by subsequent Order of the Court.




                                                            /s/ Beth Phillips
                                                            BETH PHILLIPS
                                                    UNITED STATES DISTRICT JUDGE




Date: June 23, 2020




             Case 6:19-cr-03157-BP Document 44 Filed 06/23/20 Page 1 of 1
